NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: FAREED SEPEHRY-FARD,                     No. 18-60034

                   Debtor.                      BAP No. 17-1118

------------------------------
                                                MEMORANDUM*
FAREED SEPEHRY-FARD,

                   Appellant,

  v.

U.S. BANK NATIONAL ASSOCIATION,
as Trustee for GreenPoint Mortgage Trust
Mortgage Pass-Through Certificates, Series
2007-AR2,

                   Appellee.


In re: FAREED SEPEHRY-FARD,                     No. 18-60035

             Debtor.                            BAP No. 17-1123
______________________________

FAREED SEPEHRY-FARD,

                   Appellant,

  v.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
U.S. BANK, N.A.,

                Appellee.

                        Appeals from the Ninth Circuit
                          Bankruptcy Appellate Panel
             Brand, Taylor, and Faris, Bankruptcy Judges, Presiding

                            Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      In these consolidated appeals, Fareed Sepehry-Fard appeals pro se from the

Bankruptcy Appellate Panel’s (“BAP”) judgment dismissing in part, and affirming

in part, the bankruptcy court’s order granting U.S. Bank, National Association’s

(“U.S. Bank”) motion for relief from the automatic stay. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo BAP decisions and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

review de novo the question of mootness. Suter v. Goedert, 504 F.3d 982, 985 (9th

Cir. 2007). We affirm.

      The BAP properly dismissed as moot Sepehry-Fard’s appeal of the

bankruptcy court’s ruling that the automatic stay terminated on March 31, 2017,



      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         2                                  18-60034
                                                                            18-60035
because there was no longer any case or controversy after the bankruptcy case was

dismissed and the dismissal became final. See 11 U.S.C. § 362(c)(2)(B); Castaic

Partners II, LLC v. Daca-Castaic, LLC (In re Castaic Partners II, LLC), 823 F.3d

966, 969 (9th Cir. 2016) (“In a bankruptcy appeal, when the underlying bankruptcy

case is dismissed and that dismissal is allowed to become final, there is likely no

longer any case or controversy . . . .”); Armel Laminates, Inc. v. Lomas & Nettleton

Co. (In re Income Prop. Builders, Inc.), 699 F.2d 963, 964 (9th Cir. 1982) (“Once

the bankruptcy was dismissed, a bankruptcy court no longer had power to order the

stay or to award damages allegedly attributable to its vacation. A remand by us to

the bankruptcy court would therefore be useless.”).

      The bankruptcy court did not abuse its discretion by granting in rem relief to

U.S. Bank because the record supports the finding that such relief was warranted.

See 11 U.S.C. § 362(d)(4) (setting forth requirements for in rem relief); Arkison v.

Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir. 2013) (setting forth standard

of review and explaining that “a party seeking stay relief need only establish that it

has a colorable claim to the property at issue”).

      We reject as without merit Sepehry-Fard’s contentions that the BAP or the

bankruptcy court lacked subject matter or personal jurisdiction.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          3                                       18-60034
                                                                                  18-60035
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests, including all requests set forth in the

consolidated opening brief, are denied.

      AFFIRMED.




                                          4                                  18-60034
                                                                             18-60035